Citation Nr: 0605879	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  03-04 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral shin 
splints.

2.  Entitlement to service connection for a bilateral foot 
disability, other than dermatitis.


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1992 to August 
1996.

This matter came to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  This matter was remanded 
in April 2004 for further development.  A review of the 
record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

By rating decision in November 2005, the RO granted service 
connection for right knee disability, left knee disability, 
and bilateral dermatitis of the feet.  These issues are not 
in appellate status. 

The issue of service connection for bilateral foot disability 
is being to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the appellant if further 
action is required on his part.


FINDING OF FACT

Bilateral shin splints were manifested during the veteran's 
active duty service.  


CONCLUSION OF LAW

Bilateral shin splints were incurred in active duty service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In light of the favorable 
decision as it relates to the veteran's service connection 
for bilateral shin splints issue, however, no further 
discussion of VCAA is necessary at this point.  With regard 
to the bilateral foot disability issue, compliance with VCAA 
will be addressed in any eventual decision on the merits. 

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The evidence of record contains copies of an examination 
performed for induction purposes in November 1991, and 
service medical records dated in 1993, and July 1996.  A 
separation examination is not of record.  Attempts to locate 
any additional service medical records has been unsuccessful.  
Thus, due to the missing service medical records, the Board 
recognizes its heightened obligation to explain its findings 
and conclusions and to consider carefully the benefit of the 
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

The November 1991 examination report reflects no findings 
related to the shins.

An April 1993 service medical record reflects complaints of 
shin pain for the past two months.  He reported that he had 
been having problems for a year, but the problem worsened in 
the last two months.  He reported that his running leg goes 
numb.  On physical examination, there was normal function of 
the proximal and distal joint.  The assessment was shin pain 
from exercise use, and he was prescribed Motrin.  

A January 2002 VA outpatient treatment record reflects 
subjective anterior tibia tenderness on palpation.  An 
October 2002 VA outpatient treatment record reflects 
complaints of anterior tibial pain.

In May 2004, the veteran underwent a VA examination.  The 
examiner reviewed the entirety of the claims folder.  The 
examination report reflects the veteran's complaints of pain 
in his anterior tibial region since 1993.  He reported no 
specific injury to his shins.  On physical examination, his 
bilateral shins, and bilateral anterior tibial regions showed 
some tenderness to palpation, but otherwise no deformity, 
swelling or erythema.  The examiner's assessment was shin 
splints, anterior tibial pain, not otherwise specified.  The 
examiner opined that it is at least as likely as not that 
this pain was related to his in-service time.  

In October 2005, the veteran underwent another VA 
examination.  The examiner reviewed the claims folder, and 
the previous VA examination.  The veteran reported that the 
summary detailed in the May 2004 VA examination was correct.  
He reported bilateral shin pain.  He reported that the shin 
pain was worse when he is up on his feet all day long as his 
job requires.  On physical examination, bilateral shins were 
not tender, and there was no swelling or erythema.  The 
examiner diagnosed bilateral shin pain secondary to shin 
splints.  The examiner opined that the pain he has now is a 
continuation and is related to the pain he had while in the 
military.  

The evidence regarding the shin splints issue is not entirely 
clear.  Service medical records show that the veteran 
complained of bilateral shin splints on one occasion in April 
1993.  The objective medical evidence of record does not 
reflect any complaints related to the shins or feet until 
January 2002, approximately 9 years after the 1993 
complaints.  Nevertheless, the record includes two medical 
opinions to the effect that the veteran has shin splints 
related to service.  Based on the available evidence, the 
Board therefore finds that service connection is warranted 
for bilateral shin splints. 


ORDER

Entitlement to service connection for bilateral shin splints 
is warranted.  To this extent, the appeal is granted. 


REMAND

It appears that the problem with the bilateral foot pain 
issue is a lack of a medical diagnosis of current disability.  
It is clear that the veteran has complained of pain, and it 
appears from VA examination reports that examiners have 
documented such pain.  However, the October 2005 examiner 
indicated that the pain was of unknown etiology.  The Board 
notes here that the United States Court of Appeals for 
Veterans Claims (Court) has held that pain alone, without a 
diagnosed or identifiable underlying malady or condition does 
not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999).

However, after reviewing the May 2004 and October 2005 
examination reports, the Board is left with the impression 
that additional examination, to include any special tests 
designed to explore the cause of the complaint of numbness of 
the feet, should be accomplished to attempt to ascertain 
whether there is any underlying disability manifested by the 
complaints of foot pain and numbness.  Such action is 
necessary to fully assist the veteran with this issue.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The veteran should be scheduled for a 
VA examination by an appropriate medical 
doctor specializing in disorders of the 
lower extremities and feet to ascertain 
the nature of the complaints of bilateral 
foot pain and numbness.  It is imperative 
that the claims file be made available to 
the examiner for review in connection 
with the examination.  All medically 
indicated special tests and studies (to 
possibly include studies designed to 
detect circulatory and/or nerve disorders 
of the feet) should be conducted.  If a 
medical diagnosis of bilateral foot 
disability is warranted, the examiner 
should clearly set forth the diagnosis 
and offer an opinion as to the 
relationship to bilateral foot complaints 
during service.  

2.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection for 
bilateral foot disability is warranted.  
If the decision remains adverse to the 
veteran, the RO should furnish the 
veteran and his representative with an 
appropriate supplemental statement of the 
case.   After they are afforded an 
opportunity to respond, the case should 
be returned to the Board for appellate 
review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


